Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 22 June 2022 have been fully considered but they are not persuasive. Applicant argued the combination of Cheng in view of Hakola does not teach and make obvious the claim limitations. However, Examiner disagrees.
Applicant argued U.S. Provisional Application 62/699,465 does not support the cited status and bitmap features. However, support for paras. 68 and 72 of Cheng is found in the provisional application, page 4, lines 12-14 (“It is noted…”) and section 2 (“The second embodiment…”), respectively. The status and bits in Cheng and the provisional represent at least an active status selected for transmission as claimed. 
Applicant argued the statuses are a capability as in fig. 5 of Cheng. However, para. 55 of Cheng (supported by page 4, section 2, last sentence) notes the statuses represent the state of the UE and not a capability, and para. 61 of Cheng (supported by page 4, lines 2-4) notes the leading time is reported as a state of the UE and not a capability. Fig. 5 is used in the rejection to illustrate the different states as reported to the base station. 
Applicant argued the combination of references does not make obvious and provide motivation for the claimed invention. However, Cheng discloses providing the group status of antenna panels as at least active and selected for transmission and Hakola, in the same field of endeavor, teaches and makes obvious providing individual statuses for each panel as opposed to a group status such as  to present information in a verbose manner as is known in the art (e.g., not using compact or transmission conservative signaling when unneeded). 
Examiner notes only one status is required to correspond to a bit field as claimed and not all statuses such as shown in the table of para. 78 of specification of the instant application, where each status has a corresponding different bit field.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-9, 12-16, 19-24 and 27-30 are rejected under 35 U.S.C. 103 as unpatentable over Cheng et al. (US 2020/0029274) in view of Hakola et al. (US 20200106168)
Regarding claim 1, Cheng discloses a method of wireless communication, comprising: determining, at a user equipment (UE) having a plurality of panels (fig. 1; para. 53), a number of active panels (para. 54); transmitting, from the UE to a base station, a status message indicating at least the number of active panels (para. 55, first and last sentences; para 75, lines 14-20 and last three sentences), wherein the status message includes a bitmap, wherein the status of each of the plurality of panels is represented by two bits indicating one of: inactive and deep-sleep, inactive and light-sleep, active but not transmitting, or active and selected for transmission (para. 68, last sentence; para. 72; note: active and selected for transmission, or inactive and deep-sleep / light sleep - para. 50 and para. 61, especially penultimate sentence; note: time to change inactive antenna panel status to active as light sleep or deep sleep - fig. 5, 1ms - 4ms); receiving, from the base station, a downlink control information (DCI) scheduling a communication for at least one panel of the number of active panels (para. 70 and 72-73); and communicating according to the DCI using the at least one panel scheduled by the DCI (fig. 2; paras. 96-97; note: receiving a PDCCH/PDSCH or transmitting a PUCCH/PUSCH based on panel status - paras. 114-115).
However, Cheng does not disclose the status message includes the bitmap, where each bit field of the bitmap corresponds to a status of a respective one of the plurality of panels. Hakola discloses this feature (fig. 2, step 225; paras. 32-33 and 35). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the status message includes a bitmap, where each bit field of the bitmap corresponds to a status of a respective one of the plurality of panels in the invention of Cheng. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing an explicit (or detailed or verbose) indication of the panels as is known in the art (Hakola, fig. 2 and paras. 32-33 and 35; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Regarding claim 9, these limitations are rejected on the same ground as the method of claim 1 above. In addition, Cheng discloses an apparatus (fig. 24; para. 194, especially last sentence) for wireless communication, comprising: a memory storing computer-executable instructions (item 2434); and at least one processor (item 2428) coupled with the memory and configured to execute the instructions to (para. 196-200) perform the method of claim 1.
Regarding claim 16, these limitations are rejected on the same ground as the method of claim 1 above. In addition, Cheng discloses the method of wireless communication, comprising: receiving, at a base station from the user equipment (UE) having a plurality of panels (fig. 1; para. 53) the status message, and transmitting from the base station the DCI of claim 1. 
Regarding claim 24, these limitations are rejected on the same ground as the method of claim 16 above. In addition, Cheng discloses an apparatus (fig. 24; para. 194, especially last sentence) for wireless communication, comprising: a memory storing computer-executable instructions (item 2434); and at least one processor (item 2428) coupled with the memory and configured to execute the instructions to (para. 196-200) perform the method of claim 16.
Regarding claims 4, 12, 19 and 27, Cheng in view of Hakola teaches and makes obvious the method of claim 1, further comprising receiving an activation command indicating an inactive panel to activate, the apparatus of claim 9, wherein the at least one processor is configured to receive an activation command indicating an inactive panel to activate, the method of claim 16, further comprising transmitting an activation command indicating an inactive panel to activate, and the apparatus of claim 24, wherein the at least one processor is configured to transmit an activation command indicating an inactive panel to activate (Cheng, para. 72; fig. 2 and para. 94-96; note: increasing the number of activate panels where N2 is greater and N1).
Regarding claims 5, 13, 20 and 28, Cheng in view of Hakola teaches and makes obvious the method of claim 1, further comprising receiving a deactivation command indicating an active panel to deactivate, the apparatus of claim 9, wherein the at least one processor is configured to receive a deactivation command indicating an active panel to deactivate, the method of claim 16, further comprising transmitting a deactivation command indicating an active panel to deactivate, and the apparatus of claim 24, wherein the at least one processor is configured to transmit a deactivation command indicating an active panel to deactivate (Cheng, para. 90, penultimate sentence; note: DCI indicating a power save mode of less than all panels; para. 156 and 184; note: signaled (DCI) timer to limit the active status of a panel and deactivate the panel after a period of time)
Regarding claims 6-7, 14, 21-22 and 29, Cheng in view of Hakola teaches and makes obvious the method of claim 1, wherein transmitting the status message comprises transmitting uplink control information (UCI) or a media access control (MAC) control element (CE), and the apparatus of claim 9, wherein the at least one processor is configured to transmit the status message as one of an uplink control information (UCI) or a media access control (MAC) control element (CE), the method of claim 16, wherein receiving the status message comprises receiving uplink control information (UCI) or a media access control (MAC) control element (CE) and the apparatus of claim 24, wherein the at least one processor is configured to receive the status message as one of an uplink control information (UCI) or a media access control (MAC) control element (CE) (Cheng, paras. 73 and 75, note: panel report by UCI or MAC-CE).
Regarding claims 8, 15, 23 and 30, Cheng discloses the method of claim 1, further comprising transmitting an indication of a total number of the plurality of panels, the apparatus of claim 9, wherein the at least one processor is configured to transmit an indication of a total number of the plurality of panels, and the method of claim 16, further comprising receiving an indication of a total number of the plurality of panels, and the apparatus of claim 24, wherein the at least one processor is configured to receive an indication of a total number of the plurality of panels. (Cheng, fig. 5; maximum number of panels - para. 134).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Harper whose telephone number is 571-272-3166. The examiner can normally be reached weekdays from 11:00 AM to 7:00 PM ET. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yemane Mesfin, can be reached at 571-272-3927. The centralized fax number for the Patent Office is 571-273-8300. For non-official communications, the examiner’s personal fax number is 571-273-3166 and the examiner’s e-mail address is kevin.harper@uspto.gov (note: MPEP 502.03 – A copy of all received emails relating to an application including proposed amendments and excluding scheduling information for interviews will be placed informally into the application file).
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications associated with a customer number is available through Private PAIR only. For more information about the PAIR system, see portal.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin C. Harper/
								Primary Examiner, Art Unit 2462